Action by the plaintiff wife to recover damages for personal injuries sustained when she fell on the back porch of the house owned by defendant, and by her husband to recover for medical expenses and loss of services. A verdict was rendered in the wife’s favor in the sum of $500 and in the husband’s favor in the sum of $250. The appeal is from an order denying plaintiffs’ motion to set aside the verdicts on the ground of inadequacy. On argument, order reversed on the facts and a new trial granted, costs to appellants to abide the event, unless within ten days from the entry of the order hereon defendant stipulate that the verdict in favor of plaintiff Fanny Sobel be increased to $2,000. If defendant so stipulate, the order is unanimously affirmed, without costs. We are of opinion that the verdict in favor of the plaintiff husband is adequate, but that as to the plaintiff wife the verdict is clearly inadequate. Lazansky, P. J., Young, Carswell, Johnston and Taylor, JJ., concur.